UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1971


CHASE CARMEN HUNTER,

                Plaintiff - Appellant,

          v.

PAUL W. HIGGS, individually and in his official capacity as
Sheriff of the City of Fredericksburg, Virginia; WILLIAM
REYES, III, individually and in his official capacity as a
Deputy for the City of Fredericksburg Sheriff and in his
official capacity as a paid worker for the City of
Fredericksburg;  CITY   OF  FREDERICKSBURG,   VA;  NICHOLAS
TALBERT, individually and in his official capacity as an
employee for the City of Fredericksburg Sheriff and in his
official capacity as a paid worker for the City of
Fredericksburg,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00513-JAG)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se. Grant Edward Kronenberg,
MORRIS & MORRIS, Richmond, Virginia; Medford Jennings Brown, IV,
Jennifer   Lee   Parrish,   PARRISH,    HOUCK  &   SNEAD,   PLC,
Fredericksburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chase Carmen Hunter appeals the district court’s order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss

her complaint and its order denying her motion for appointment

of counsel.      We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.        Hunter v. Higgs, No. 3:12-cv-00513-JAG (E.D.

Va.   July    24,   2012;   Aug.   6,   2012).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                        2